Title: To Thomas Jefferson from Edmund Randolph, 5 September 1793
From: Randolph, Edmund
To: Jefferson, Thomas



Sir
German Town Sepr. 5. 1793.

The interruption, which the contagious disorder now prevailing in Philadelphia, has given to my residence there, is the cause of the delay, which has occurred in my examination of Mr. Hammonds last memorial on Pagan’s case.
I beg leave to refer you to my former communications on this head; that I may not repeat them here unnecessarily.
It is true, that I considered an application to the Supreme fœderal court, indispensable; and that it has been unsuccessful. Whether it was pressed in the most advantageous form, I undertake not to decide; but while I shall ever acknowledge the abilities and integrity of Pagan’s counsel, I still adhere to my former representation.
It is no less true, that the refusal of a writ of error evinced the sense of the judges, that the case was not of a nature susceptible of relief by process of law, issuing from the Supreme court of the U. S.
It is then reduced to its original State; namely, a question began in the courts of Massachusetts, where it has run thro’ all the forms of proceeding, and has been decided against a British Subject. He complains of injustice; but of no conduct in the judges founded on impure motives. To this point my quotation from the argument on the Silesia loan is applied; and farther I must remark, that if the judges have erred, and there be an appeal, it is the business of Mr. Pagan to appeal; if there be no appeal according to the laws of Massachusetts, no fœderal authority can give one, and therefore no relief can be had in our courts.
Such, sir, is the state of our jurisprudence with respect to this case; and as Mr. Hammond seems now to make it an affair of negotiation, upon the ground, that the American courts ought not to have assumed a jurisdiction over it, and that, if they might, the Armistice was misinterpreted, the subject is no longer within the Sphere of my office. If however you mean to discuss these two questions, and my aid can be useful, it is at your command. I have the honor &c

Edmd. Randolph

